211 F.2d 88
NATIONAL LABOR RELATIONS BOARDv.RIDGE TOOL CO.
No. 11991.
United States Court of Appeals Sixth Circuit.
February 19, 1954.

Geo. J. Bott, A. Norman Somers, Philip Fusco, Washington, D. C., for petitioner.
R. F. Vandemark, Elyria, Ohio, for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause, based on unfair labor practices and brought for enforcement of the order of the Board, was heard on the record, the briefs of the parties, and the arguments of counsel in open court. Counsel for respondent have ably contended that the record does not sustain the charge that respondent was guilty of the unfair labor practices charged. The testimony in support of the petitioner was strongly disputed; but we are of the opinion that, viewing the record as a whole, the findings of the Board are sustained by substantial evidence.


2
It is, therefore, ordered that the order of the Board be enforced.